
	

114 HJ 25 IH: Proposing an amendment to the Constitution of the United States regarding the right to vote.
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 25
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2015
			Mr. Pocan (for himself, Mr. Ellison, Mr. Cummings, Ms. Roybal-Allard, Mr. Cartwright, Ms. Norton, Mr. Takano, Mr. Conyers, Ms. Brown of Florida, Mr. Rangel, Mr. Lowenthal, Ms. Schakowsky, Mr. Cohen, Ms. Edwards, Mr. McGovern, Ms. Chu of California, Ms. Slaughter, Mr. Grijalva, Ms. Clark of Massachusetts, Mr. Hastings, Ms. Bass, Ms. Kaptur, Ms. Moore, Mr. Serrano, and Mr. Honda) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States regarding the right to vote.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States after the date of its submission for ratification:
			
				 —
 1.Every citizen of the United States, who is of legal voting age, shall have the fundamental right to vote in any public election held in the jurisdiction in which the citizen resides.
 2.Congress shall have the power to enforce and implement this article by appropriate legislation. .  